DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 10/08/2020.  Claims 1-19 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a receiving unit configured to receive decision information” in claims 1, 10, 13, and 19 (as receiving unit 1 in [0027], [0098], [0100], [0106], and [0155] of the specification); 
“a light control unit configured to generate light control information based on the decision information” in claims 1 and 13 (as light control unit 2 in [0028], [0037], and [0155] of the specification); 
“a lateral control unit configured to generate lateral control information based on the decision information” in claims 1-4, and 13-15 (as lateral control unit 3 in [0029], [0038], [0043]-[0044], [0105], [0107], [0152], and [0155] of the specification); 
“a longitudinal control unit configured to generate longitudinal control information based on the decision information” in claims 1, 6-7, 13, and 17 (as longitudinal control unit 4 in [0030], [0035]-[0036], [0060], [0063]-[0064], [0105], [0107], [0152], and [0155] of the specification); 
“a modifying unit configured to modify one or more parameters in the lateral control information and the longitudinal control information” in claims 1, 5, 8-9, 13, 16, and 18 (as modifying unit 5 in [0031], [0035]-[0036], [0087],[0090]-[0091], and [0155] of the specification); 
 “a transmitting unit configured to transmit the light control information and the modified lateral control information and longitudinal control information to a vehicle controller” in claims 1, 9-10, 13, and 19 (as transmitting unit 6 in [0032], [0035]-[0036], [0090], [0102], [0104], and [0155] of the specification);
“a state determining unit is configured to determine current state information of the lower-layer computing server based on the state information of the upper-layer computing server and the control parameter transmitted from the front-end display unit, and transmit the current state information to the transmitting unit” in claims 10 and 19 (as state determining unit 7 in [0100]-[0102] of the specification); and
“a front-end display unit is configured to provide a human-computer interaction interface” in claims 10 and 19 (as front-end display unit 8 in [0101]-[0102] of the specification).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 107797534 A; hereinafter Li).

Regarding claims 1 and 13, Li discloses:
An autonomous vehicle control system (autopilot system; Fig. 1) and method, the autonomous vehicle control system comprising: 
a receiving unit (intelligent decision unit; Fig. 1) configured to receive decision information (driving behavior; [0040])(intelligent decision unit decides the driving behavior; [0040]); 
a light control unit (vehicle motion coordination controller MCCU; Fig. 1) configured to generate light control information based on the decision information (MCCU controls body light based on the driving behavior; [0040]); 
a lateral control unit (MCCU; Fig. 1) configured to generate lateral control information based on the decision information (MCCU controls lateral movement based on the driving behavior; [0040]); 
a longitudinal control unit (MCCU; Fig. 1) configured to generate longitudinal control information based on the decision information (MCCU controls longitudinal movement based on the driving behavior; [0040]); 
a modifying unit (MCCU; Fig. 1) configured to modify one or more parameters in the lateral control information and the longitudinal control information (MCCU identifies fault conditions and make countermeasures; [0040]); and 
a transmitting unit (MCCU; Fig. 1) configured to transmit the light control information and the modified lateral control information and longitudinal control information to a vehicle controller (vehicle execution system; Fig. 1)(MCCU identifies abnormal/faulty conditions and make countermeasures, vehicle execution system realizes the vehicle actions under the normal and abnormal/faulty conditions; [0040], [0044]).

Regarding claims 2 and 14, Li discloses:
wherein the lateral control information comprises steering wheel control information (MCCU outputs steering torque to achieve lateral movement; [0048]), and the lateral control unit being configured to generate the lateral control information based on the decision information (MCCU controls lateral movement based on the driving behavior; [0040]) comprises the lateral control unit being configured to: 
determine a first preview point (preview position; [0015]) and a target speed (target speed; [0016]) for the vehicle to move from a current position (current position; [0015]) to the first preview point based on the decision information (MCCU controls movement based on the driving behavior, preview position, current position, target speed, current speed; [0040], [0015]-[0016]); 
determine a steering wheel angle (steering wheel angle; [0015], [0065]) based on the current position of the vehicle and a position of the first preview point (MCCU sends the current position and the preview position to the steering system, the steering system steers using steering wheel angle; [0015], [0065]); 
generate the steering wheel control information containing the steering wheel angle (the steering system steers based on the steering wheel angle; [0015], [0065]).

Regarding claims 5 and 16, Li discloses:
wherein the modifying unit being configured to modify one or more parameters in the lateral control information (MCCU identifies fault conditions and make countermeasures; [0040]) comprises the modifying unit being configured to: 
20match a current speed of the vehicle with a plurality of speed ranges to determine a target speed range containing the current speed of the vehicle (MCCU monitors speed to identify whether the vehicle is stable in the current lateral/longitudinal movement; [0051], [0065]); 
determine whether the steering wheel angle in the steering wheel control information falls within a steering wheel angle range corresponding to the target speed range (MCCU monitors speed/steering wheel angle to identify whether the vehicle is stable in the current lateral/longitudinal movement; [0051], [0065]), wherein a speed range having a larger value corresponds to a smaller steering wheel angle (if the vehicle is in unstable state and the steering wheel angle exceeds a threshold value, MCCU jumps to safe stop/parking, i.e. lowering the speed to 0; [0065]); and 
25if not, adjust the steering wheel angle to fall within the steering wheel angle range (if the vehicle is in unstable state and the steering wheel angle exceeds a threshold value, MCCU jumps to safe stop/parking; [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-9, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Duan et al. (CN 104960520 A; hereinafter Duan).

Regarding claims 3 and 15, Li discloses:
wherein the lateral control unit being configured to determine the steering wheel angle based on the current position of the vehicle and the position of the first preview point (MCCU sends the current position and the preview position to the steering system, the steering system steers using steering wheel angle; [0015], [0065]).

Li does not specifically disclose:
the lateral control unit being configured to: 
calculate a wheel angle based on the current position of the vehicle and the position of the first preview point using a predefined pure pursuit algorithm, a predefined Model Predictive Control (MPC) algorithm, or a predefined Linear Quadratic Regulator (LQR) algorithm; 
calculate the steering wheel angle based on the wheel angle and a predetermined ratio between the wheel angle and the steering wheel angle.

However, Duan discloses:
calculate a wheel angle (corrects front wheel yaw angle in step 4; [0085]) based on the current position of the vehicle (determines vehicle position in step 3; [0039]-[0040]) and the position of the first preview point (determines pre-point in step 4; [0058]-[0084]) using a predefined pure pursuit algorithm (pure pursuit algorithm, see steps 3-4; [0039]-[0085]), a predefined Model Predictive Control (MPC) algorithm, or a predefined Linear Quadratic Regulator (LQR) algorithm; 
calculate the steering wheel angle (steering angle, see steps 3-4; [0039]-[0085]) based on the wheel angle and a predetermined ratio between the wheel angle and the steering wheel angle (determines steering angle based on front wheel yaw angle and correction of the front wheel yaw angle to drive the vehicle to the desired path in step 4; [0085]).

Li and Duan are both considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li’s vehicle control system to further incorporate Duan’s pure pursuit algorithm for the advantage of calculating and correcting the front wheel declination which results in the vehicle to drive in the desired path (Duan’s [0003]).

Regarding claim 4, Li discloses:
wherein the lateral control unit being configured to determine the first preview point and the target speed for the vehicle to move from the current position to the first preview point based on the decision information (MCCU controls movement based on the driving behavior, preview position, current position, target speed, current speed; [0040], [0015]-[0016]) comprises the lateral control unit being configured to: 
10select the first preview point from a plurality of target waypoints (path from start point to end point; [0043]) based on a current speed of the vehicle and waypoint information (motion instruction is determined from the driving behavior; [0047]) of the plurality of target waypoints contained in the decision information (the intelligent decision unit send the path and driving behavior to the MCCU, the MCCU determines the motion instruction and inputs the preview position; [0043], [0047]-[0048]), and determine a speed corresponding to the selected target waypoint as the target speed for the first preview point (MCCU determines the motion instruction of the preview point; [0047]-[0048]), wherein the waypoint information comprises a position and the speed for the target waypoint (see motion instruction; [0047]-[0048]); or 
15obtain the first preview point and the target speed from the decision information (MCCU determines the motion instruction of the preview point from the driving behavior; [0047]-[0048]).

Regarding claims 6 and 17, Li discloses:
wherein the longitudinal control information comprises throttle control information (instruction of the accelerator pedal; [0047]) and brake control information (instruction of the brake pedal; [0047]), and the longitudinal control unit being configured to generate the longitudinal control information based on the decision information (MCCU controls longitudinal movement based on the driving behavior; [0040]) 30comprises the longitudinal control unit being configured to: 
determine a second preview point (preview position; [0015]) and a target speed (target speed; [0016]) for the vehicle to move from a current position (current position; [0015]) to the second preview point based on the decision information (MCCU controls movement based on the driving behavior, preview position, current position, target speed, current speed; [0040], [0015]-[0016]); 27U.S. Patent Application Attorney Docket: 135680-8030.US00 
calculate a speed error between a current speed of the vehicle and the target speed for the second preview point (MCCU obtains an instruction for the accelerator pedal according to the current speed and the target speed; [0047]); 
determine first acceleration (acceleration and deceleration; [0047]) for the vehicle to move from the current position to the second preview point based on the speed error (MCCU obtains an instruction for the accelerator pedal for acceleration or target brake deceleration command according to the current speed and the target speed; [0047]); 
5input the first acceleration to a predetermined longitudinal dynamics model of the vehicle to obtain a wheel torque (drive torque; [0047])(MCCU obtains the drive torque; [0047]); 
determine whether the first acceleration is greater than 0 (acceleration is greater than 0; [0047]); and 
if so, determine a degree of opening for a throttle pedal based on the wheel torque, and generate the throttle control information containing the degree of opening for the throttle 10pedal (MCCU outputs the drive torque to achieve longitudinal movement; [0047]), or 
otherwise generate first brake control information containing the first acceleration (MCCU outputs the brake command to achieve longitudinal movement; [0047]).

Li does not specifically disclose:
a predetermined longitudinal dynamics model of the vehicle to obtain a wheel torque.

However, Duan discloses:
a predetermined longitudinal dynamics model of the vehicle to obtain a wheel torque (Ackerman vehicle model to obtain front wheel declination; [0194]).

Li and Duan are both considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li’s vehicle control system to further incorporate Duan’s model for the advantage of calculating and correcting the front wheel declination which results in the vehicle to drive in the desired path (Duan’s [0003]).

Regarding claim 7, Li discloses:
wherein the longitudinal control unit being configured to determine the second preview point and the target speed for the vehicle to move from the 15current position to the second preview point based on the decision information (MCCU controls movement based on the driving behavior, preview position, current position, target speed, current speed; [0040], [0015]-[0016]) comprises the longitudinal control unit being configured to: 
select the second preview point from a plurality of target waypoints (path from start point to end point; [0043]) based on a current speed of the vehicle and waypoint information (motion instruction is determined from the driving behavior; [0047]) of the plurality of target waypoints contained in the decision information (the intelligent decision unit send the path and driving behavior to the MCCU, the MCCU determines the motion instruction and inputs the preview position; [0043], [0047]-[0048]), and determine a speed corresponding to the selected target 20waypoint as the target speed for the second preview point (MCCU determines the motion instruction of the preview point; [0047]-[0048]), wherein the waypoint information comprises a position and the speed for the target waypoint (see motion instruction; [0047]-[0048]); or 
obtain the second preview point and the target speed from the decision information (MCCU determines the motion instruction of the preview point from the driving behavior; [0047]-[0048]).

Regarding claims 8 and 18, Li discloses:
wherein the modifying unit being configured to modify one or 25more parameters in the longitudinal control information (MCCU identifies fault conditions and make countermeasures; [0040]) comprises the modifying unit being configured to: 
determine whether an absolute value of the first acceleration in the first brake control information is greater than a predetermined acceleration threshold (MCCU obtains an instruction for the accelerator pedal for target brake deceleration command according to the current speed and the target speed in order to achieve longitudinal motion.  The Examiner notes that Li does not indicate the instruction for the accelerator pedal for target brake deceleration command is negative, and that the instruction for the accelerator pedal is adjusted to achieve longitudinal motion; [0047]-[0048]); 
if so, adjust the absolute value of the first acceleration to be same as the acceleration 30threshold (MCCU obtains an instruction for the accelerator pedal for target brake deceleration command according to the current speed and the target speed in order to achieve longitudinal motion.  The Examiner notes that Li does not indicate the instruction for the accelerator pedal for target brake deceleration command is negative, and that the instruction for the accelerator pedal is adjusted to achieve longitudinal motion; [0047]-[0048]).

Regarding claim 9, Li discloses:
wherein the modifying unit is further configured to: 
determine whether the current speed and the first acceleration are both zero (output brake pressure acts on the brake wheel cylinder to achieve the control of the longitudinal speed, the current speed is fed back to the MCCU; [0049]), and if so, generate a second brake control instruction containing a brake pressure for preventing the vehicle from sliding (closed loop control of the vehicle speed until achieved; [0049]), and transmit the second brake control instruction to the transmitting unit, and 
5the transmitting unit is further configured to transmit the second brake control instruction to the vehicle controller (closed loop control of the vehicle speed until achieved; [0049]).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lathrop et al. (US 20140148988 A1; hereinafter Lathrop).

Regarding claims 10 and 19, Li does not specifically disclose:
wherein the system operates in a lower-layer computing server and the receiving unit receives the decision information from an upper-layer 10computing server, and the decision information further comprises state information of the upper-layer computing server, and 
the system further comprises a state determining unit and a front-end display unit, wherein: 
the receiving unit is further configured to transmit the decision information to the state 15determining unit, 
the front-end display unit is configured to provide a human-computer interaction interface, and transmit a control parameter inputted by a user on the human-computer interaction interface for turning on or off the system to the state determining unit, 
the state determining unit is configured to determine current state information of the 20lower-layer computing server based on the state information of the upper-layer computing server and the control parameter transmitted from the front-end display unit, and transmit the current state information to the transmitting unit, and 
the transmitting unit is further configured to transmit the current state information of the lower-layer computing server to the upper-layer computing server.

However, Lathrop discloses:
wherein the system (controlling system 300; Fig. 3, [0033]) operates in a lower-layer computing server (vehicle control unit; [0033]) and the receiving unit receives the decision information (control message; Fig. 2, [0029]-[0032]) from an upper-layer 10computing server (master controller 302; Fig. 3)(vehicle control unit receives a control message from the master controller 302; [0033]), and the decision information further comprises state information (driver behavior information; [0042](control message is determined according to driver behavior information; [0042]) of the upper-layer computing server, and 
the system further comprises a state determining unit (vehicle control unit; Fig. 3) and a front-end display unit (display 316; sensor control unit 301; Fig. 2), wherein: 
the receiving unit is further configured to transmit the decision information to the state 15determining unit (vehicle control unit receives control message; [0033]), 
the front-end display unit is configured to provide a human-computer interaction interface (display 316 provides control statuses of controlling system 300, sensor control unit 301 observes driver behavior information, together they provide driver’s interaction with the vehicle; [0033]-[0035]), and transmit a control parameter inputted by a user on the human-computer interaction interface (driver input from driver monitoring camera 302, wheel rim sensor 304, and foot monitoring camera 306; [0033]-[0035]) for turning on or off the system to the state determining unit (sensor control unit 301 observes driver behavior information, master controller 302 transmits the control message to the vehicle control unit to transit the control status between car and driver, vice versa, according to the control message, driver behavior information obtained by the sensor control unit 301 includes driver input from driver monitoring camera 302, wheel rim sensor 304, and foot monitoring camera 306; [0033]-[0036]), 
the state determining unit is configured to determine current state information of the 20lower-layer computing server based on the state information of the upper-layer computing server (vehicle control unit transitions the control status according to the control message determined by the master controller 302 according to the driver behavior information; [0033]) and the control parameter transmitted from the front-end display unit (driver behavior information obtained by the sensor control unit 301 includes driver input from driver monitoring camera 302, wheel rim sensor 304, and foot monitoring camera 306; [0033]-[0036]), and transmit the current state information to the transmitting unit (master controller transits the control status to display 316; [0022]), and 
the transmitting unit is further configured to transmit the current state information of the lower-layer computing server to the upper-layer computing server (master controller transits the control status to display 316; [0022]).

Li and Lathrop are both considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li’s vehicle control system to further incorporate Lathrop’s vehicle control system including master and slave controllers for the advantage of relaying a control message from the driver/master controller to the slave controller based on driver behavior which results in facilitating a seamless, intuitive transitioning of control immediately with little effort on the driver (Lathrop’s [0006]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fulton et al. (US 20190293016 A1; hereinafter Fulton).

Regarding claim 11, Li discloses:
autonomous vehicle control system of claim 1 provided therein (see the discussion of claim 1 above).

Li does not specifically disclose:
A computer server, having the autonomous vehicle control system.

However, Fulton discloses:
A computer server (server; [0028]), having the autonomous vehicle control system (server controls the vehicle; [0028]).

Li and Fulton are both considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li’s vehicle control system to further incorporate Fulton’s vehicle control system including server for the advantage of controlling the vehicle which results in remote control of the vehicle (Fulton’s [0028]).

Regarding claim 12, Li discloses:
An autonomous vehicle (vehicle including the vehicle propulsion system 100; Fig. 1), having the computer server of claim 11 provided therein (see the discussion of claim 11 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wimmer et al. (US 9182759 B2) discloses a control device with a master-slave arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665